Appeal by defendant, as limited by his motion, from a sentence of the County Court, Dutchess County, imposed July 8, 1975; upon his conviction of attempted robbery in the second degree, upon his plea of guilty, the sentence being an indeterminate term of imprisonment with a maximum of four years. Appeal dismissed. The maximum term of defendant’s sentence has expired. We note, however, that we have examined the record and were we not dismissing the appeal, we would have affirmed the sentence. Gibbons, J. P., Rabin, Gulotta and Cohalan, JJ., concur.